Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 02/23/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 02/23/2022, has been entered. Claims 1-4, 8-11, and 15-18 have been amended. 

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN 201810828162.2, filed on 07/25/18, and therefore, the claims receive the effective filing date of July 25, 2018.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed 3/23/2022 is received and has been considered.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
receiving, from a user, a current position of the user when a distance between the user and the display is less than or equal to a predetermined distance threshold, wherein the distance between the user and the display is determined based on a map including the current position of the user and a position of the display, and information of the display is identified on the map; 
determining whether a positional relationship between the display and the user satisfies a predetermined condition; 
when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase; and 
displaying the at least one commodity based on the purchase intention information.

The above limitations recite the concept of customer assistance or advertising. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A user terminal
A display terminal
A device comprising a processor and a memory storing processor-executable instructions
A non-transitory computer readable storage medium having stored therein processor-executable computer instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-5, 9-12, and 16-19 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 6-7, 13-14, and 20, this claim is similar to the independent claims except that they recite the further additional elements of a server, logging in to a website, and a SIM card. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A user terminal
A display terminal
A device comprising a processor and a memory storing processor-executable instructions
A non-transitory computer readable storage medium having stored therein processor-executable computer instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Interpretation
With reference to subsection II of MPEP 2111.04, it is noted that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2143.03 further notes that “language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation,” with a contingent limitation “rais[ing] a question as to its limiting effect.”
In the pending claims, such contingent limitations include the steps of:
“receiving … a current position of the user terminal when a distance …is less than or equal to a predetermined distance threshold” and “when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase” in claim 1, as well those steps depending thereon;
“when the distance is less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition” in claim 3; and 
“when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal” in claim 5. 
Such an interpretation does not apply to claims 8-20, as “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur” [MPEP 2111.04]. In the interest of a compact prosecution, art has nonetheless been applied to the contingent limitations of the method claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102 as being anticipated by Morton (US 20110093339 A1), hereinafter Morton.

	Regarding claim 1, Morton discloses a method for displaying a commodity, applicable to a display terminal, comprising: 
receiving, from a user terminal (“marker” embedded in mobile device [0024]), a current position of the user terminal when a distance between the user terminal and the display terminal (“display device”) is less than or equal to a predetermined distance threshold (Morton: “a detection region is a region in which the presence of a marker associated with a consumer may be detected and the location of the marker in the detection region determined.” [0020] – “In addition to being able to detect when a marker enters and leaves a detection region, the region manager 135 is also able to detect a location of the marker within the region.” [0029] – With reference to Figure 1B, it is recognized that the distance threshold is the outer boundary of the detection region, as depicted by the dotted line around Regions.), 
wherein the distance between the user terminal and the display terminal is determined based on a map (Morton: “FIG. 1B is an overhead view of a retail environment depicting detection regions and display zones that are mapped within the environment.” [0021] – “the session manager may distribute a new mapping of display zones to detection regions when the owner of a retail environment changes the layout” [0031] – “In addition to being able to detect when a marker enters and leaves a detection region, the region manager 135 is also able to detect a location of the marker within the region.” [0029] – The mapping is visualized in Figure 1B. ) 
including the current position of the user terminal and a position of the display terminal (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]), and 
information of the display terminal is identified on the map (Morton: “The session manager 215 is coupled to a zone mapping database 218, which contains information about each of the display zones in the retail environment. The zone mapping database 218 may contain, for example, for each display zone: (i) information about the location of the zone in the retail environment; (ii) the type of the display device 125 (e.g., screen size, graphics capabilities, type of consumer controls); (iii) an address of the display device so that advertising content may be directed to the display device” [0036] – Information about the display device (screen size, address) is part of the zone mapping database.); 
determining whether a positional relationship between the display terminal and the user terminal satisfies a predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]); 
when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase (Morton: “When the region manager 135 subsequently detects that the marker has entered a display Zone 212 that is within the detection region 205, the region manager 135 generates and transmits a hypertext transfer protocol (HTTP) request to the session manager 215.” [0034] – “When it receives an HTTP request from a region manager 135, the session manager … identifies and delivers relevant advertising content to the appropriate display device 125 for presentation to the consumer. The advertising content is targeted to the consumer based on the display Zone in which the consumer is located …and any known or predicted information about that consumer, if the consumer is identifiable (e.g., prior purchases made by the consumer, current purchases anticipated being made by the consumer based on selected coupons, demographic information about the consumer, etc.).” [0035] –  “The advertising content is selected to be targeted to a potential purchase that the consumer might make in or adjacent to the present zone. The advertising content will therefore typically relate to the products or category of products in or adjacent to the display zone, or to complementary or related products or categories of products. For example, if the consumer is in a grocery store and in an aisle where canned soup is being sold, the session manager 215 may select an advertisement for Campbell's tomato soup for presentation to the consumer.” [0055] – It is understood that information such as the “Category of products” or the specific products available in the zone constitutes a identifier of said products. ); and 
displaying the at least one commodity based on the purchase intention information (Morton: “The advertising content is selected to be targeted to a potential purchase that the consumer might make in or adjacent to the present zone. …if the consumer is in a grocery store and in an aisle where canned soup is being sold, the session manager 215 may select an advertisement for Campbell's tomato soup for presentation to the consumer.” [0055]).

Regarding Claim 2, Morton discloses the method of claim 1, wherein determining whether the positional relationship satisfies the predetermined condition comprises: acquiring the distance between the user terminal and the display terminal; and determining, based on the distance, whether the positional relationship satisfies the predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045] – The display zone is recognized as the predetermined condition.)

Regarding Claim 3, Morton discloses the method of claim 2, wherein determining based on the distance whether the positional relationship satisfies the predetermined condition comprises: determining whether the distance is less than or equal to a first predetermined distance threshold; and when the distance is less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. If the test at decision block 320 indicates that the marker has entered a display Zone, then processing continues to … request the delivery of advertising content to the display 125 that is contained in or associated with the display Zone.” [0045]–  The threshold is recognized as the boundary of the display zone, such that if a user is within the zone, their distance to the terminal is less than the distance from the terminal to the boundary of the zone. The positive indication to the test at block 320 (see Figure 3) is recognized as a confirmation of the user’s presence in the zone.).  

Regarding Claim 4, Morton discloses the method of claim 2, wherein acquiring the distance between the user terminal and the display terminal comprises: acquiring the distance based on the current position of the user terminal and the position of the display terminal (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]).  


Regarding Claim 6, Morton discloses the method of claim 1, wherein acquiring the purchase intention information of the user terminal comprises: 
acquiring a terminal identifier of the user terminal (Morton: “At a block 305, the region manager 135 detects a marker 210 in the detection region that is monitored by the region manager. The marker 210 may be detected by an active or passive sensor that detects the presence of the marker” [0042] – “When a region manager 135 detects a new marker 210 entering a detection region 205 that the region manager is monitoring, the region manager generates and transmits a message to the session manager 215. The message contains a marker identifier (a “marker ID') and a detection region identifier (a “region ID') to notify the session manager of the presence of the marker within the detection region.” [0034]); 
sending a query message to a server (Morton: “server computers” [0077]) based on the terminal identifier, the query message including the terminal identifier of the user terminal, such that the server acquires a search record or a shopping cart of the user terminal corresponding to the terminal identifier and acquires the purchase intention information of the user terminal based on the search record or the shopping cart (Morton: The region manager transmits a request, including the marker ID, to the session manager. [0050] See also Fig. 3 – “using the received marker ID, the session manager 215 retrieves any demographic information that is known about the consumer. The demographic information is contained in the consumer profile database” [0052] – “the session manager 215 may also retrieve past session logs. Past session logs represent prior visits by the consumer to the retail establishment, and are useful because they provide an aggregate record of shopping and purchasing behavior by the consumer.” [0053] – The consumer profile database contains marker ID, “a record of past purchases and purchase behavior of the consumer,” and data on the mobile device associated with the marker [0036] ); and 	
receiving a feedback message from the server, the feedback message including the purchase intention information (Morton: using the received marker ID, the session manager 215 retrieves any demographic information that is known about the consumer. The demographic information is contained in the consumer profile database” [0052] – “the session manager 215 may also retrieve past session logs. Past session logs represent prior visits by the consumer to the retail establishment, and are useful because they provide an aggregate record of shopping and purchasing behavior by the consumer.” [0053] – “the session manager 215 utilizes the information about the products and categories of products in the Zone, any consumer profile information, …to select one or more pieces of advertising content that are to be presented to the consumer.” [0055]).  

Regarding Claim 7, Morton discloses the method of claim 6, wherein the terminal identifier of the user terminal comprises at least one of an account name of the user terminal for logging in a predetermined shopping website, a SIM (Subscriber Identification Module) card identifier of the user terminal, and feature information of a user who uses the user terminal (Morton: “the consumer may have a marker attached to or embedded in a mobile phone 135 or other portable device that is carried by the consumer (e.g., in a SIM card that is inserted into a mobile phone or other device) ... The marker may be permanently associated with the consumer, such as a marker on a driver's license, store loyalty card, or phone that is carried by the consumer during multiple visits.” [0024] – “The consumer profile database 220 may contain… for each consumer: (i) the marker ID associated with the consumer… an address or other connection information of a mobile device associated with the marker ID” [0036] – It is understood that any information tied to the particular user may constitute “feature information of the user.”).

Regarding Claims 9- 11 and 13-14, the limitations of device claims 9-11 and 13-14 are closely parallel to the limitations of method claims 1-4 and 6-7, with the additional limitations of  a device for displaying a commodity, comprising: a processor; and a memory storing instructions executable by the processor (Morton: [0077]), and are rejected on the same basis.

Regarding Claims 15-18 and 20, the limitations of claims 15-18 and 20 are closely parallel to the limitations of method claims 1-4 and 6, with the additional limitations of a non-transitory computer readable storage medium having stored therein computer instructions that, when executed by a processor of a display terminal, cause the display terminal to perform a method (Morton: [0077]), and are rejected on the same basis.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Flynn (US 20180033045 A1), hereinafter Flynn.

Regarding claim 5, Morton teaches the method of claim 1, but does not specifically teach that determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; or that when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal comprises: when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal.
However, Flynn teaches a system for delivering advertisements through a digital display within a commercial location based on user preferences and location (Flynn: Abstract), including:
determining whether the positional relationship satisfies a face recognition requirement and when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal (Flynn: “a user may be monitored without a user ID. For example facial recognition may be used …The facial recognition may be used to determine when the same user interacts with a display and when they leave the quantum advertising zone.” [0054] – “capture images of faces and facial recognition may be used to identify the location and user profile of a user, and then to deliver personal glow with advertisements or as advertisements.” [0157] – It is understood that the requirement is satisfied when the user is identifiable or in the advertising zone.);.

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Morton would continue to teach determining whether the positional relationship satisfies the predetermined condition, and when the positional relationship satisfies the predetermined condition, acquiring the purchase intention information of the user terminal, except that now it would also teach determining whether the positional relationship satisfies a face recognition requirement; and  Attorney Docket No.: 13250.0035-00000when the positional relationship satisfies the face recognition requirement, acquiring the purchase intention information of the user terminal, according to the teachings of Flynn. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to deliver advertisements in a way that allows consumers to receive the advertisement as valuable personal information (Flynn: [0004]).

Regarding Claim 12, the limitations of claim 12 are closely parallel to the limitations of method claim 5 respectively and are rejected on the same basis.

Regarding Claim 19, the limitations of claim 19 are closely parallel to the limitations of method claim 5 respectively and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.

Claim Rejection – 35 USC §101
 	Applicant argues with respect to Step 2A, Prong 1 that the claims are not directed to an abstract idea, specifically arguing that the claims, as amended, recite steps that cannot “be performed by a human, mentally or with pen and paper,” and do not “describe interactions between people,” and, as such, do not fall within Certain Methods of Organizing Human Activity grouping of abstract ideas. 
	Examiner respectfully disagrees. Except for the recitation of computer-related additional elements, the steps of  receiving, from a user, a current position of the user when a distance between the user and the display is less than or equal to a predetermined distance threshold, wherein the distance between the user and the display is determined based on a map including the current position of the user and a position of the display, and information of the display is identified on the map; determining whether a positional relationship between the display and the user satisfies a predetermined condition; when the positional relationship satisfies the predetermined condition, acquiring purchase intention information of the user, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase; and displaying the at least one commodity based on the purchase intention information recite commercial interactions (e.g. behavior for advertising to a customer) and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions), such as retrieving customer information based on an identification of a user and presentation of relevant information/ commodities. As such, the claims fall within the Certain Methods of Organizing Human Activity grouping of Abstract ideas.

Applicant further argues with respect to Prong 2A Step 2 that the claims are integrated into a practical application, specifically arguing that the “claims recite practical applications of methods for displaying a commodity,” namely presenting “technical solutions… solving the problem that the display terminal cannot be personalized for the user, improving accuracy of displaying the commodity by the display terminal, and further improving the user experience,” with reference to [0007] and [0009] of the Specification. 
Examiner respectfully disagrees. The steps addressed above, including displaying a commodity, are part of the abstract idea itself; the abstract idea cannot form a basis for an improvement to itself. The alleged improvements such as personalizing advertising/commodity information for a user/customer, improving the accuracy of displaying or presenting such information, and improving the user/customer’s experience with the presented information, at best constitute business improvements rather than technological ones. As such, rather than demonstrating an improvement in the function of a computer, applying the abstract idea with a particular machine, or applying the abstract idea in some other meaningful way, the claims merely recite instructions to apply the abstract idea on a computer, e.g. terminals, servers, a display. Therefore the abstract idea of the claims is not integrated into a practical application.

Applicant further argues with respect to Step 2B that “the pending claims recite a non-conventional and non-generic arrangement of steps for displaying a commodity,” amounting to “significantly more” than the abstract idea, further arguing that the claims “don not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for displaying a commodity.”
Examiner respectfully disagrees. Even considered in combination, the additional elements of the claims do not amount to significantly more than the abstract idea. Whereas BASCOM, as referenced by Applicant, presents a specific arrangement of technical steps amounting to an inventive distribution of functionality within a network to filter Internet content, the pending claims merely invoke the computer-related additional elements recited at a high level of generality to generally link the abstract idea to a technological environment. As a whole, the claims do not constitute significantly more than mere automation of the manual process that amounts to an abstract idea [MPEP 2106.05(a)]. 
 	Examiner Note: Claims 6, 13, and 20 are rejected under 101 in the above Non-Final Office Action. The claims recite the steps of acquiring a identifier of the user; sending a query message to a system based on the identifier, the query message including the identifier of the user, such that the system acquires a search record or a shopping cart of the user corresponding to the identifier and acquires the purchase intention information of the user based on the search record or the shopping cart; and receiving a feedback message from the system, the feedback message including the purchase intention information, which fall under Certain Methods of Organizing Human Activity, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. These steps for submitting a query and receiving a response regarding customer purchase intent are abstract except for the recitation of generic computer-related additional elements, such as a terminal and a server, which fail to integrate the claim into a practical application or something significantly more than the abstract idea. Rather, the claim, as with the independent claims addressed above, merely recite instructions to apply the abstract idea on a generic computer. 

Claim Rejection – 35 USC §102
Applicant argues that the limitations of the claims, as amended, are not disclosed by Morton, specifically arguing that Morton does not teach disclose “receiving, from a user terminal, a current position of the user terminal when a distance between the user terminal and the display terminal is less than or equal to a predetermined distance threshold, wherein the distance between the user terminal and the display terminal is determined based on a map including the current position of the user terminal and a position of the display terminal, and information of the display terminal is identified on the map.”
Examiner respectfully disagrees. Firstly, Morton discloses that a marker may be tied to a consumer’s phone or other device [0024], and is therefore interpreted as the user terminal. Morton provides a display [display terminal] for advertising which has a ‘display zone’ region marked around it [0020], as seen in Figure 1B. The display zones and corresponding detection zones in which a marker is detected are mapped [0021, 0031], with the mapping of the environment including stored information on the location of the zones and specifics of the displays themselves [0036]. The system tracks the current location of the marker/user, and determines when the user moves within a mapped zone [0045], including detecting when the user enters a detection region [0029]. This detection is used to provide relevant advertising on the display for the user [0034-0035]. With regard to the argued limitation, Examiner notes that the mapping of the retail environment is used to determine when the user moves within a region. The boundary of this mapped region, as illustrated in Figure 1B, constitutes a threshold distance from the display, with a user’s entry into the region indicating that the user’s current location is equal to or less than the threshold distance from the display.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 3198376 B1 teaches a system which may constitute digital signage in a store which provides recommendations to a user based on a trigger, such as a distance from the display to the user.
Casselle et al (US 20160292710 A1) teaches kiosks that present user-specific advertising, provide mapping of the retail environment, and maintain a threshold distance within which a user is presented with incentives or advertisements.
Reference U (NPL -see attached) discusses in-store recommender systems that customize advertisements to customers in a retail environment, including location considerations and analysis of past purchase history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625